Citation Nr: 1827952	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for stage IV moderately differentiated squamous cell carcinoma at the base of the tongue, claimed as due to exposure to herbicide agents including Agent Orange.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

2.  The Veteran's squamous cell carcinoma of the base of the tongue is a cancer of the oral cavity, which is not a disease subject to the presumptive provisions related to Agent Orange exposure under 38 C.F.R. § 3.309(e), including a respiratory cancer.

3.  The Veteran's squamous cell carcinoma of the base of the tongue was not manifested during military service or within one year of separation from service, and is not otherwise shown to be related to service, to include his presumed exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for stage IV moderately differentiated squamous cell carcinoma of the base of the tongue have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

VA received the Veteran's claim for service connection for "throat cancer" in February 2011.  He asserts his cancer was due to exposure to Agent Orange during military service in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including malignant tumors, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran's DD214 documents his service in the Republic of Vietnam during an applicable time period.  Therefore, he is legally presumed to have been exposed to herbicides, absent evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are legally presumed to be associated with exposure to herbicides, absent evidence to the contrary.  38 C.F.R. § 3.309(e).  The medical evidence of record in this case establishes that the Veteran was diagnosed in January 2011 as having stage IV moderately differentiated squamous cell carcinoma of the base of the tongue after noticing a left neck mass one month earlier.

In support of his claim for service connection, the Veteran submitted a May 2011 statement addressed to VA from his private oncologist, J. Knost, M.D.  Regarding VA compensation benefits for stage IV moderately differentiated squamous cell carcinoma of the base of the tongue, Dr. Knost noted that VA "has compensated veterans for squamous cell carcinoma of the larynx."  While he was uncertain whether VA had changed its "position on oropharynx," Dr. Knost believed "the carcinogens for the two areas are similar and if they believe that Agent Orange enhanced the chance of having a squamous cell carcinoma of the larynx, then they would also have to believe that Agent Orange played a part in this individual's cancer."   

The above evidence and other private treatment records associated with the claims file demonstrate a current disability - namely, squamous cell cancer of the base of the tongue.  However, cancer of the tongue, head, or neck is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to exposure to herbicides.  See also 38 U.S.C. § 1116 and 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

Specifically, the Secretary receives from the National Academy of Sciences (NAS) periodic reviews and summaries of the scientific evidence concerning the association between exposure to herbicides and diseases suspected to be associated with those exposures.  The Secretary has determined that a positive association does not exist between herbicide exposure and cancers of the oral cavity, including the lips and tongue.  See M21-1 VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Subsection 3.k (updated Apr. 5, 2018); see also 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010) (identifying certain health outcomes, including cancers of the oral cavity, as having inadequate or insufficient evidence to determine whether an association with herbicides exposure existed because the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure).   

In light of the foregoing, the Veteran's squamous cell carcinoma, to the extent it is a cancer of the tongue, may not be presumptively service connected pursuant to 38 C.F.R. § 3.309(e) on the basis of herbicide exposure.  The Board has considered the May 2011 statement by Dr. Knost suggesting that because VA recognizes cancers of the larynx being associated with herbicide exposure, VA should also recognize squamous cell carcinoma of the tongue as being associated with herbicide exposure.  However, neither Dr. Knost nor the Veteran has suggested or provided any scientific basis for concluding that cancers of the tongue are associated with exposure to herbicides.  Therefore, service connection for the Veteran's tongue cancer must be denied on a presumptive basis relating to herbicide exposure. 

Although squamous cell carcinoma of the tongue is not a disease presumptively related to herbicide exposure, it may nonetheless be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Here, service treatment records are silent for any complaints, diagnosis, or treatment relating to squamous cell carcinoma or tongue problems.  Instead, the first evidence of squamous cell cancer was not shown until January 2011, more than 38 years after separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, to the extent the Veteran asserts that a relationship exists between his squamous cell carcinoma of the tongue and exposure to herbicides, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to attest to matters within their own personal knowledge, to include symptoms experienced or observed (as appropriate), as well as to provide opinions on some medical issues, such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's tongue cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Thus, lay assertions as to the etiology of the Veteran's tongue cancer have no probative value.  In summary, in the absence of competent medical or scientific evidence documenting a relationship between squamous cell carcinoma of the tongue and exposure to herbicides, service connection on a direct basis must be denied.

Finally, the Board has considered entitlement to service connection on a presumptive basis for squamous cell carcinoma of the tongue under the provisions pertaining to chronic diseases at 38 C.F.R. § 3.309(a).  However, because the Veteran's tongue cancer did not manifest to a compensable degree within a year of separation from service, service connection is not warranted on this basis.  Similarly, the medical and lay evidence of record fails to establish any continuity of symptomatology of squamous cell carcinoma of the base of the tongue since separation from military service.

For all the foregoing reasons, the Board finds that the claim for service connection for stage IV moderately differentiated squamous cell carcinoma of the base of the tongue must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for stage IV moderately differentiated squamous cell carcinoma of the base of the tongue is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


